Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Dahlen and Saily, alone or in combination, do not teach the limitation of, 
“sending a message to a wireless access point of the first network, wherein the message includes a public land mobile network identifier (PLMN ID) of he second network, and wherein the second network is one of one mobile network operator (MNO) networks available in a region” (Remarks Pages 6-7).
In response, Examiner respectfully disagrees and would like to assert that due to the broadness of the claim language, Dahlen does disclose said limitation,
“sending a message to a wireless access point of the first network, wherein the message includes a public land mobile network identifier (PLMN ID) of the second network, and wherein the second network is one of one mobile network operator (MNO) networks available in a region” (in paragraphs [0034] and [0035]).
Specifically, paragraph [0034] recites the UE 110 responding/sending a message to the network node/wireless access point in the source network 120, and the response can include an additional PLMN identity. Specifically, as further disclosed in paragraph [0035], the additional PLMN identity could be a shared PLMN between the source network and the target network 130).
Therefore, due to the broadness of the claim language, Dahlen still does disclose said argued limitation within the independent claims.
Therefore, the claims are still not yet in condition for allowance and are still rejected as shown in the Final Office Action dated 4/11/2022.

/CHUCK HUYNH/           Primary Examiner, Art Unit 2644